Citation Nr: 0100495	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for service-connected hemorrhoids.

2.  Entitlement to an increased disability evaluation for 
service-connected recurrent bilateral varicosities, currently 
rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1962 to May 
1963 and from September 1963 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  That rating decision, in pertinent part, 
denied the appellant's claims for increased disability 
evaluations for his service-connected hemorrhoids and his 
service-connected recurrent bilateral varicosities.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal addressing both of these issues.

During the course of this appeal, the appellant's claims file 
was transferred, pursuant to the appellant's change in 
address, to the RO in Montgomery, Alabama.

In August 1999, the appellant filed a claim seeking service 
connection for the following conditions: (1) hearing loss, 
left ear; (2) stomach ulcers of the duodenum; (3) asthma; (4) 
nerves; and (5) post-traumatic stress disorder.  A review of 
the appellant's claims file reveals no further information as 
to the current status of these claims.  Accordingly, these 
issues are referred to the RO for development as appropriate.

In November 1999, the RO notified the appellant that his 
former representative in this matter, the American Red Cross, 
no longer provides representation to veterans.  Since that 
time, the appellant has pursued this appeal without the 
assistance of a representative.  While the appellant is free 
to proceed in this manner, the Board reminds him that 
assistance, and representation, is available from any number 
of accredited veterans' service organizations and his state's 
veterans' department.


REMAND

A.  Need to Schedule RO Hearing

During the course of this appeal, the appellant requested a 
personal hearing before the RO.  On September 20, 1999, the 
RO mailed correspondence to the appellant containing notice 
of a hearing scheduled for October 6, 1999.  A report of 
contact, dated September 23, 1999, noted that the appellant 
had called the RO indicating that he "cannot make travel 
hearing in Oct."  A subsequent notation in the claims file, 
dated in October 1999, noted that the appellant failed to 
report for the October hearing.  No further information 
concerning this hearing appears in the appellant's claims 
file.

Given the appellant's immediate action to notify the RO that 
he was unable to attend the October 6, 1999 hearing, the 
Board believes the appellant had good cause not to attend 
such hearing.  The RO should contact the appellant to see if 
he desired to be scheduled for a hearing before a RO hearing 
officer. See 38 C.F.R. § 20.702 (2000).

B.  Need for Additional Examinations.

After a thorough review of the appellant's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current severity of the 
appellant's service-connected bilateral varicosities and 
hemorrhoids.  In a statement from the appellant, dated in May 
1999, he indicated that the severity of both of his 
conditions had worsened.  Consequently, the Board believes 
that additional VA examinations concerning these conditions 
should be conducted prior to a final determination herein. 

C.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his 
service-connected hemorrhoids and 
recurrent bilateral varicosities during 
the course of this appeal.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.

2.  The RO should contact the appellant 
and schedule him for a hearing before a 
RO hearing officer.  If the appellant no 
longer desires a personal hearing before 
the RO in this matter, he should notify 
the RO promptly. See 38 C.F.R. § 20.702 
(e)(2000)

3.  The RO should schedule the appellant 
for the appropriate VA examinations to 
determine the nature, extent and severity 
of his service-connected hemorrhoids and 
recurrent bilateral varicosities.  The 
report of these examinations should 
include a detailed account of all 
manifestations of each condition found to 
be present.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

Thereafter, the RO should readjudicated 
the appellant's claims on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


